DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on August 18, 2020. Claim(s) 1 is pending and examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Aung-Din (US 2016/0256410).

 	Aung-Din teaches a method of treating a disease state or condition in a mammal other than a human with a cannabinoid drug(s) comprising administering a cannabinoid drug(s) (claim 1), wherein the disease state or condition is selected from the group consisting of lameness and gait issues; elbow dysplasia; hip dysplasia; back and hind leg problems; arthritis; seizures; encephalopathy, including lethargy, focus/attentional problems, and cognitive issues: spasticity; epilepsy, among others (claim 23).
	Aung-Din teaches the cannabinoid drug(s) is administered in a topical pharmaceutical formulation containing a therapeutically effective amount of the cannabinoid drug (claim 4), and wherein the cannabinoid drug is in the pharmaceutical formulation comprises at least about 80% cannabidiol (claim 10).
 	The specific combination of features claimed is disclosed within the teachings of Aung-Din, but such "picking and choosing" within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, however, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior KSR v. Teleflex, 127 S, Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is... a person of ordinary creativity, not an automaton." Id. at 1742. 	Consistent with this reasoning, it would have been obvious to have envisioned the topical pharmaceutical formulations of Aung-Din to be employed as a method of reducing seizure frequency in a subject having epilepsy. Aung-Din teaches treating both seizures and epilepsy among the ailments, thus the skilled artisan would expect, with a reasonable degree of success, that said formulation would be effective in reducing seizure frequency in a subject having epilepsy. 
 	Based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Guy (GB 2531093A) in view of Aung-Din (US 2016/0256410).

 	Guy teaches cannabidiol (CBD) for use in the treatment of epilepsy where the epilepsy is a treatment-resistant epilepsy (TRE) and where the CBD is present in an amount that reduces total convulsive seizure frequency by greater than 50% with respect to seizure frequency achieved on concomitant anti-epileptic drugs (AED). The 
 	Guy teaches doses of CBD is from 5 mg/kg/day to 25 mg/kg/day (abstract; [0037]). 
 	Guy teaches the reduction of total convulsive to be greater than 50%, through 70% to greater than 90% in a significant number of patients ([0001]; Table 2).
Guy teaches the patients then received a highly purified CBD extract (greater than 98% CBD w/w) in sesame oil, of known and constant composition, at a dose of 5 mg/kg/day in addition to their baseline anti-epileptic drug (AED) regimen [0070].
Guy teaches a highly purified extract of CBD as an oral solution in sesame oil was used at a concentration of 25 mg/mL [00104].
Guy teaches distinct chemotypes of Cannabis sativa L. plant have been produced to maximize the output of the specific chemical constituents, the cannabinoids. One type of plant produces predominantly CBD. Only the (-)-trans isomer occurs naturally, furthermore during purification the stereochemistry of CBD is not affected [0054].
Guy teaches none of the 27 subjects withdrew during the 3-month treatment period and adverse events were mild and well tolerated. Common adverse events included somnolence, fatigue, decreased appetite, increased appetite and diarrhea [0080].

 	Aung-Din teaches a method of treating a disease state or condition in a mammal other than a human with a cannabinoid drug(s) comprising administering a cannabinoid drug(s) (claim 1), wherein the disease state or condition is selected from the group consisting of lameness and gait issues; elbow dysplasia; hip dysplasia; back and hind leg problems; arthritis; seizures; encephalopathy, including lethargy, focus/attentional problems, and cognitive issues: spasticity; epilepsy, among others (claim 23).
	Aung-Din teaches the cannabinoid drug(s) is administered in a topical pharmaceutical formulation containing a therapeutically effective amount of the cannabinoid drug (claim 4), and wherein the cannabinoid drug is in the pharmaceutical formulation comprises at least about 80% cannabidiol (claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered oral cannabidiol as a method for reducing seizure frequency in a subject having epilepsy as taught by Guy and also envisioned other routes of administration well-known to a person of ordinary skill in the art. The motivation, provided by Aung-Din, teaches topical administration of cannabidiol in the treatment of epilepsy and seizures. Routes of administration and dosage regimen are considered to be a parameter well within the purview of the skilled artisan to manipulate in order to get optimum results.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627